Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State as a structural iron worker on the Brandon Road Lock and Dam, being project No. 5 of the Illinois Waterway. On December 10, 1929, while engaged at his duties, he received an injury to his right foot. The injury arose out of and in the course of his employment. We have carefully considered the evidence in the case and find he is entitled to be compensated for his injury in accordance with the provisions of the Workmen’s Compensation Act. He is accordingly awarded the sum of $442.50.